DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-11 and 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-10 and 14-16 of co-pending Application No. 17/065356 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from Application No. 17/065356 are generic with respect to the claims of the current application. See correlation of claims below. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims from the current application
Claims from Application No. 17/065356 by Dyvorne et al.
1. A magnetic resonance (MR) imaging system, comprising: a magnetics system having a plurality of magnetics components configured to produce magnetic fields for performing magnetic resonance imaging; a sensor configured to detect electromagnetic interference introduced by a patient into an imaging region of the MR imaging system; and circuitry configured to receive detected electromagnetic interference from the sensor and to suppress and/or compensate for the detected electromagnetic interference.  

1. A magnetic resonance (MR) imaging system, comprising: a magnetics system having a plurality of magnetics components configured to produce magnetic fields for performing magnetic resonance imaging; and a noise reduction system configured to receive electromagnetic interference electrically coupled from a patient and compensate for the electromagnetic interference during imaging of the patient.
2. The MR imaging system of claim 1, wherein the sensor comprises at least one electrical conductor configured for electrically coupling to the patient.  

2. The MR imaging system of claim 1, wherein the noise reduction system is electrically coupled to a sensor configured to electrically couple the electromagnetic interference from the patient to the noise reduction system.
3. The MR imaging system of claim 2, wherein the at least one electrical conductor is configured for capacitively coupling to the patient.  

15. A method of compensating for electromagnetic interference introduced by a patient into an imaging region of a magnetic resonance (MR) imaging system, the method comprising: using at least one electrical conductor of an electric field detector (EFD) to electrically couple the electromagnetic interference from the patient to a noise reduction system of the MR imaging system.
16. The method of claim 15, wherein using the at least one electrical conductor comprises capacitively coupling the at least one electrical conductor to the patient.

4. The MR imaging system of claim 2, wherein the circuitry comprises a noise reduction system coupled to the sensor and configured to compensate for the electromagnetic interference during imaging of the patient.  

2. The MR imaging system of claim 1, wherein the noise reduction system is electrically coupled to a sensor configured to electrically couple the electromagnetic interference from the patient to the noise reduction system.
5. The MR imaging system of claim 4, wherein: the plurality of magnetics components include at least one radio frequency (RF) coil configured to, when operated, receive magnetic resonance signals emitted from a field of view of the MR imaging system; and the noise reduction system is configured to reduce an impact of the electromagnetic interference on the magnetic resonance signals.  

3. The MR imaging system of claim 1, wherein: the plurality of magnetics components include at least one radio frequency (RF) coil configured to, when operated, receive magnetic resonance signals emitted from a field of view of the MR imaging system; and the noise reduction system is configured to reduce an impact of the electromagnetic interference on the magnetic resonance signals.
8. A method of operating a magnetic resonance imaging (MRI) system, the MRI system comprising a magnetics system having a plurality of magnetics components configured to produce magnetic fields for performing MRI and a sensor, the method comprising: detecting electromagnetic interference conducted by a patient using the sensor; and suppressing and/or compensating for the detected electromagnetic interference in magnetic resonance signals.  

15. A method of compensating for electromagnetic interference introduced by a patient into an imaging region of a magnetic resonance (MR) imaging system, the method comprising: using at least one electrical conductor of an electric field detector (EFD) to electrically couple the electromagnetic interference from the patient to a noise reduction system of the MR imaging system.
9. The method of claim 8, wherein detecting electromagnetic interference conducted by the patient comprises electrically coupling the sensor to the patient.  
15. A method of compensating for electromagnetic interference introduced by a patient into an imaging region of a magnetic resonance (MR) imaging system, the method comprising: using at least one electrical conductor of an electric field detector (EFD) to electrically couple the electromagnetic interference from the patient to a noise reduction system of the MR imaging system.
10. The method of claim 9, wherein electrically coupling the sensor to the patient comprises electrically coupling an electric field detector (EFD) to the patient, the EFD comprising the one or more electrical conductors.  

16. The method of claim 15, wherein using the at least one electrical conductor comprises capacitively coupling the at least one electrical conductor to the patient.
11. The method of claim 10, wherein electrically coupling the EFD to the patient comprises positioning the patient within capacitive coupling range of the one or more electrical conductors of the EFD.  

16. The method of claim 15, wherein using the at least one electrical conductor comprises capacitively coupling the at least one electrical conductor to the patient.
14. A radio frequency component configured for use in magnetic resonance imaging, the radio frequency component comprising: a housing configured to accommodate anatomy of a patient for imaging, the housing providing support for and/or housing: at least one transmit coil configured to produce radio frequency magnetic fields that, when the patient is present, cause a magnetic resonance response in the anatomy of the patient; and at least one receive coil for detecting magnetic resonance imaging signals; and a sensor positioned to couple to the anatomy to detect electromagnetic radiation introduced by the patient; and circuitry configured to receive detected electromagnetic radiation and to suppress and/or compensate for the detected electromagnetic radiation in magnetic resonance imaging signals detected by the at least one receive coil.  

8. An electric field detector (EFD) for a magnetic resonance (MR) imaging system, the EFD comprising: at least one electrical conductor configured for electrically coupling electromagnetic interference from a patient to a noise reduction system of the MR imaging system.
9. The EFD of claim 8, wherein the at least one electrical conductor is configured for capacitively coupling to the patient.
14. The EFD of claim 12, wherein the magnetic component is a radio frequency component comprising a housing formed to accommodate a portion of the patient's anatomy, and the at least one electrical conductor is configured for attaching to at least one interior surface of the housing.
15. The radio frequency component of claim 14, wherein the sensor comprises at least one electrical conductor configured for electrically coupling to the patient.  

9. The EFD of claim 8, wherein the at least one electrical conductor is configured for capacitively coupling to the patient.

16. The radio frequency component of claim 15, wherein the at least one electrical conductor is configured for capacitively coupling to the patient.  

9. The EFD of claim 8, wherein the at least one electrical conductor is configured for capacitively coupling to the patient.

17. The radio frequency component of claim 16, wherein the sensor further comprises one or more printed circuit boards (PCBs) having the at least one electrical conductor thereon.  

10. The EFD of claim 9, wherein the EFD further comprises one or more flexible printed circuit boards (PCBs) having the at least one electrical conductor thereon.
18. The radio frequency component of claim 17, wherein the one or more PCBs include a flexible PCB.  

10. The EFD of claim 9, wherein the EFD further comprises one or more flexible printed circuit boards (PCBs) having the at least one electrical conductor thereon.
19. The radio frequency component of claim 15, wherein the housing provides support for the at least one electrical conductor.  

14. The EFD of claim 12, wherein the magnetic component is a radio frequency component comprising a housing formed to accommodate a portion of the patient's anatomy, and the at least one electrical conductor is configured for attaching to at least one interior surface of the housing.
20. The radio frequency component of claim 15, wherein: the housing includes a chamber having at least one interior surface; and the at least one electrical conductor is positioned on the at least one interior surface.

14. The EFD of claim 12, wherein the magnetic component is a radio frequency component comprising a housing formed to accommodate a portion of the patient's anatomy, and the at least one electrical conductor is configured for attaching to at least one interior surface of the housing.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadin (US 8,970,217 B1).
With respect to claim 1, Kadin discloses a magnetic resonance (MR) imaging system, comprising: a magnetics system having a plurality of magnetics components configured to produce magnetic fields for performing magnetic resonance imaging (Column 9, lines 23-31 disclosing static magnetic field component and RF field component considered as a plurality of magnetics components); a sensor configured to detect  electromagnetic interference introduced by a patient into an imaging region of the MR imaging system (Column 9, lines 40-47 disclosing the pick-up coils detecting a noise component considered as the electromagnetic interference electrically coupled to the patient since the coil will pick up signals from the body which it should be understood to include effects from the static field in addition to the effects of the RF coil making the noise signal electromagnetic signal and not just electric signal containing noise)  and circuitry configured to receive detected electromagnetic interference from  the sensor and  to suppress and /or compensate for the electromagnetic interference (Column 10, lines 11-18 and 34-59 disclosing a mathematical process for identifying the noise component in the signal and subtracting said component from the interest signal using noise canceller shown in Figure 2. It should be understood that the noise canceller is a circuitry element wherein said mathematical process is performed. See process according to Column 12, line 10 using Matlab program to perform correcting algorithm).   
With respect to claim 2, Kadin discloses the sensor comprises at least one electrical conductor configured to electrically coupling to a patient (see Figure 2 disclosing a digital polarized Noise canceller coupled to X-coil and Y-coil considered as the sensors connected to the noise cancellation circuitry; see Column 9, lines 40-47 disclosing the pick-up coils detecting a noise component considered as the electromagnetic interference electrically coupled to the patient).   
With respect to claim 4, Kadin discloses the circuitry comprises a noise reduction system coupled to the sensor and configured to compensate for the electromagnetic interference during imaging of the patient (see Figure 2 disclosing a digital polarized Noise canceller coupled to X-coil and Y-coil considered as the sensors connected to the noise cancellation circuitry).  
With respect to claim 5, Kadin discloses the plurality of magnetics components include at least one radio frequency (RF) coil configured to, when operated, receive magnetic resonance signals emitted from a field of view of the MR imaging system  (Column 9, lines 40-47 disclosing the pick-up coils detecting a noise component considered as the electromagnetic interference electrically coupled to the patient inside the signal of interest wich is considered as the signal emitted from a field of view); and the noise reduction system is configured to reduce an impact of the electromagnetic interference on the magnetic resonance signals (Column 10, lines 11-18 and 34-59 disclosing a mathematical process for identifying the noise component in the signal and subtracting said component from the interest signal using noise canceller shown in Figure 2. It should be understood that the noise canceller is a circuitry element wherein said mathematical process is performed. See process according to Column 12, line 10 using Matlab program to perform correcting algorithm).  
With respect to claim 6, Kadin discloses the plurality of magnetics components include: at least one permanent B0 magnet configured to produce a B0 magnetic field for an imaging region of the MR imaging system; 68a plurality of gradient coils configured to, when operated, generate magnetic fields to provide spatial encoding of emitted magnetic resonance signals; and at least one radio frequency (RF) coil configured to, when operated, transmit radio frequency signals to a field of view of the MR imaging system and receive magnetic resonance signals emitted from the field of view (Column 9, lines 23-47).  
With respect to claim 8, Kadin discloses a method of operating a magnetic resonance imaging (MRI) system, the MRI system comprising a magnetics system having a plurality of magnetics components configured to produce magnetic fields for performing MRI and a sensor, the method comprising (Column 9, lines 23-31 disclosing static magnetic field component and RF field component considered as a plurality of magnetics components): detecting electromagnetic interference conducted by a patient using the sensor (Column 9, lines 40-47 disclosing the pick-up coils detecting a noise component considered as the electromagnetic interference electrically coupled to the patient since the coil will pick up signals from the body which it should be understood to include effects from the static field in addition to the effects of the RF coil making the noise signal electromagnetic signal and not just electric signal containing noise); and suppressing and/or compensating for the detected electromagnetic interference in magnetic resonance signals (Column 10, lines 11-18 and 34-59 disclosing a mathematical process for identifying the noise component in the signal and subtracting said component from the interest signal using noise canceller shown in Figure 2. It should be understood that the noise canceller is a circuitry element wherein said mathematical process is performed. See process according to Column 12, line 10 using Matlab program to perform correcting algorithm).  
With respect to claim 9, Kadin discloses detecting electromagnetic interference conducted by the patient comprises electrically coupling the sensor to the patient (Column 9, lines 40-47 disclosing the pick-up coils detecting a noise component considered as the electromagnetic interference electrically coupled to the patient since the coil will pick up signals from the body which it should be understood to include effects from the static field in addition to the effects of the RF coil making the noise signal electromagnetic signal and not just electric signal containing noise as discussed above).  
With respect to claim 10, Kadin discloses electrically coupling the sensor to the patient comprises electrically coupling an electric field detector (EFD) to the patient, the EFD comprising the one or more electrical conductors (Column 9, lines 40-47 disclosing the pick-up coils considered as the electric field detector detecting a noise component within the field). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 11-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kadin (US 8,970,217 B1) in view of Otake et al. (US 2019/0041476 A1).
With respect to claim 3 and 11-12, Kadin discloses the claimed invention as stated above except for the at least one electrical conductor is configured for capacitively coupling to the patient.  However, Otake discloses at least one electrical conductor is configured for capacitively coupling to the patient (see Figure 5 disclosing capacitors #422A in the RF coil. Since the RF coil having the capacitors #422A produces noise as stated in paragraph 0013, it is understood that the noise is capacitively coupled to the patient). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have one electrical conductor is configured for capacitively coupling to the patient as taught by Otake with Kadin’s structure for the purpose of disclosing a known component of an RF antenna for tuning said antenna or coil to the desired frequency (see paragraphs 0063-0065). 
With respect to claim 13, Kadin discloses the claimed invention as stated above except for specifying that the magnetic component comprises a radio frequency (RF) coil having a housing, the housing supporting the one or more electrical conductors of the EFD. However, Kadin discloses the applicability in a classic MRI apparatus (Column 9, lines 23-47). Additionally, Otake discloses a configuration of a MRI apparatus (see Figure 2) a radio frequency (RF) coil having a housing, the housing supporting the one or more electrical conductors of the EFD (coil for receiving #161 located within the MR system therefore, house within the MR apparatus). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have a radio frequency (RF) coil having a housing, the housing supporting the one or more electrical conductors of the EFD as taught by Otake with Kadin for the purpose of further disclosing the arrangement of the known classical MRI apparatus as disclosed by Kadin with a housing by containing within, the known electrical components in order to form as a whole an MRI apparatus as shown by Otake.    
With respect to claims 14 and 19, Kadin discloses a radio frequency component configured for use in magnetic resonance imaging, the radio frequency component comprising: at least one transmit coil configured to produce radio frequency magnetic fields that, when the patient is present, cause a magnetic resonance response in the anatomy of the patient; and at least one receive coil for detecting magnetic resonance imaging signals; and a sensor positioned to couple to the anatomy to detect electromagnetic radiation introduced by the patient (Column 9, lines 40-47 disclosing the pick-up coils detecting a noise component considered as the electromagnetic interference electrically coupled to the patient since the coil will pick up signals from the body which it should be understood to include effects from the static field in addition to the effects of the RF coil making the noise signal electromagnetic signal and not just electric signal containing noise); and circuitry configured to receive detected electromagnetic radiation and to suppress and/or compensate for the detected electromagnetic radiation in magnetic resonance imaging signals detected by the at least one receive coil (Column 10, lines 11-18 and 34-59 disclosing a mathematical process for identifying the noise component in the signal and subtracting said component from the interest signal using noise canceller shown in Figure 2. See also process according to Column 12, line 10 using Matlab program to perform correcting algorithm).   
Furthermore, Kadin discloses the applicability in a classic MRI apparatus (Column 9, lines 23-47). Additionally, Otake discloses a configuration of a MRI apparatus (see Figure 2) a housing configured to accommodate anatomy of a patient for imaging, the housing providing support for and/or housing elements (coil for receiving #161 located within the MR system and patient/subject located within said MR apparatus. Therefore, elements and patient is considered as housed within the MR apparatus). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have a housing configured to accommodate anatomy of a patient for imaging, the housing providing support for and/or housing elements as taught by Otake with Kadin for the purpose of further disclosing the arrangement of the known classical MRI apparatus as disclosed by Kadin with a housing by containing within, the known electrical components in order to form as a whole an MRI apparatus as shown by Otake.    
With respect to claim 15, Kadin discloses the sensor comprises at least one electrical conductor configured to electrically coupling to a patient (see Figure 2 disclosing a digital polarized Noise canceller coupled to X-coil and Y-coil considered as the sensors connected to the noise cancellation circuitry; see Column 9, lines 40-47 disclosing the pick-up coils detecting a noise component considered as the electromagnetic interference electrically coupled to the patient).   
With respect to claim 16, Kadin discloses the claimed invention as stated above except for the at least one electrical conductor is configured for capacitively coupling to the patient.  However, Otake discloses at least one electrical conductor is configured for capacitively coupling to the patient (see Figure 5 disclosing capacitors #422A in the RF coil. Since the RF coil having the capacitors #422A produces noise as stated in paragraph 0013, it is understood that the noise is capacitively coupled to the patient). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have one electrical conductor is configured for capacitively coupling to the patient as taught by Otake with Kadin’s structure for the purpose of disclosing a known component of an RF antenna for tuning said antenna or coil to the desired frequency (see paragraphs 0063-0065).
With respect to claim 20, Kadin discloses the claimed invention as stated above except for the housing includes a chamber having at least one interior surface; and the at least one electrical conductor is positioned on the at least one interior surface. 
Kadin discloses the applicability in a classic MRI apparatus (Column 9, lines 23-47). However, Otake discloses a configuration of a MRI apparatus (see Figure 2) a housing configured to accommodate anatomy of a patient for imaging, the housing providing support for and/or housing elements (coil for receiving #161 located within the MR system and patient/subject located within said MR apparatus. Therefore, elements and patient is considered as housed within the MR apparatus, See also Figure 1A showing the MRI apparatus wrapping around in a cylindrical form forming a bore considered as a chamber or interior surface). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have a housing configured to accommodate anatomy of a patient for imaging, the housing providing support for and/or housing elements as taught by Otake with Kadin for the purpose of further disclosing the arrangement of the known classical MRI apparatus as disclosed by Kadin with a housing by containing within, the known electrical components in order to form as a whole an MRI apparatus as shown by Otake.    

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kadin (US 8,970,217 B1) and Otake et al. (US 2019/0041476 A1) in view of Randell (US 2014/0191757 A1).
With respect to claim 17, Kadin and Otake fails to teach or fairly suggest the sensor further comprises one or more printed circuit boards (PCBs) having the at least one electrical conductor thereon, wherein the one or more PCBs include a flexible PCB. However, Randell discloses one or more printed circuit boards (PCBs) having the at least one electrical conductor thereon, wherein the one or more PCBs include a flexible PCB (see Figure1 showing a flexible PCB #1 having the RF coil elements #2 considered as the claimed electrical conductor; also see paragraphs 0047-0049 and claim 16 indicating the flexibility of said PCB). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have one or more printed circuit boards (PCBs) having the at least one electrical conductor thereon, wherein the one or more PCBs include a flexible PCB as taught by Randell with Kadin and Otake’s MR apparatus for the purpose of disclosing a known RF arrangement in the art for transmitting and receiving MR signals and that is configured to occupy a reduced space for a better fit to a variety of devices including a device with more limited space requiring smaller components.   

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kadin (US 8,970,217 B1) in view of Poole et al. (US 2018/0224512 A1).
With respect to claim 7, Kadin discloses the at least one permanent B0 magnet is configured to produce a B0 magnetic field having a field strength of greater than 50mT and less than 0.1 T.  However, Poole discloses one permanent B0 magnet is configured to produce a B0 magnetic field having a field strength of greater than 50mT and less than 0.1 T (see paragraphs 0261). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have at least one permanent B0 magnet is configured to produce a B0 magnetic field having a field strength of greater than 50mT and less than 0.1 T as taught by Poole with Kadin’s device for the purpose of further stating one of the many field strengths used in the art as a matter of design choice according to the region under examination. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon discloses different MR systems with classic components and MR devices with PCB having RF means. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866